DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed July 2, 2020; December 1, 2020 and November 21, 2021 have been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii).
Drawings
The drawings received April 13, 2020 are acceptable for examination purposes.
Specification
The specification received April 13, 2020 has been reviewed for examination purposes.
Claim Objections
Claims 16 and 17 are objected to because of the following informalities:  the recitation of “claim14” therein should be “claim 14” (space needed between the word claim and the number 14).  Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is indefinite as it does not appear to positively recite any method steps corresponding to the method of manufacturing a battery.  The inclusion of the method of manufacturing the electrolyte therein is to a separate prior method (claim 11).  In the context of claim 13, the body of the claim fails to recite any steps corresponding to manufacturing of the battery itself.  Clarification is respectfully requested.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-5, 7-14 and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/834,907 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to instant claim 1, Application No. 16/834,907 claims a solid electrolyte composition comprising:
an inorganic solid electrolyte (A) having ion conductivity of a metal belonging to Group 1 or Group 2 in the periodic table;
a binder (B); and
a dispersion medium (C),
wherein the binder (B) includes a first binder (B1) that precipitates by a centrifugal separation process and a second binder (B2) that does not precipitate by the centrifugal separation process, the centrifugal separation process being performed in the dispersion medium (C) at a temperature of 25°C at a centrifugal force of 610000 G for 1 hour, and
a content X of the first binder (B1) and a content Y of the second binder (B2) satisfy the following expression by mass,
	
    PNG
    media_image1.png
    44
    272
    media_image1.png
    Greyscale
.
	As to instant claim 4, Application No. 16/834,907 claims the dispersion medium (C) includes a hydrocarbon solvent (see claim 6).
As to instant claim 7, Application No. 16/834,907 claims that the solid electrolyte composition further comprises an active material D (see claim 7).
As to instant claim 8, Application No. 16/834,907 claims that the solid electrolyte composition further comprises a conductive auxiliary agent R (see claim 8).
As to instant claim 9, Application No. 16/834,907 claims that the solid electrolyte composition wherein the inorganic solid electrolyte (A) is a sulfide-based inorganic solid electrolyte (see claim 9).
As to instant claim 10, Application No. 16/834,907 claims a solid electrolyte-containing sheet that is formed of the solid electrolyte composition according to claim 1 (see claim 10).
As to instant claim 11, Application No. 16/834,907 claims a method of manufacturing a solid electrolyte-containing sheet comprising applying the solid electrolyte composition according to claim 1 to a substrate to form a coating film (see claim 11).
As to instant claim 12, Application No. 16/834,907 claims that the method of manufacturing a solid electrolyte-containing sheet according to claim 11 further comprises drying the coating film (see claim 12).
As to instant claim 13, Application No. 16/834,907 claims a method of manufacturing an all-solid state secondary battery comprising the method of manufacturing a solid electrolyte-containing sheet according to claim 11 (see claim 13).
As to instant claim 14, Application No. 16/834,907 claims a solid electrolyte-containing sheet comprising:
an inorganic solid electrolyte (A) having ion conductivity of a metal belonging to Group | or Group 2 in the periodic table;
a binder (B); and
a solvent (C1),
wherein the binder (B) includes a first binder (B1) that precipitates by a centrifugal separation process and a second binder (B2) that does not precipitate by the centrifugal separation process, the centrifugal separation process being performed in the solvent (C1) at a temperature of 25°C at a centrifugal force of 610000 G for 1 hour, and
a content X of the first binder (B1) and a content Y of the second binder (B2) satisfy the following expression by mass,

    PNG
    media_image1.png
    44
    272
    media_image1.png
    Greyscale

As to instant claim 16, Application No. 16/834,907 claims an electrode sheet for an all-solid state secondary battery comprising the solid-electrolyte containing sheet of claim 14 (see claim 15).
As to instant claim 17 , Application No. 16/834,907 claims an all-solid state secondary battery comprising:
a positive electrode active material layer;
a negative electrode active material layer, and
a solid electrolyte layer that is interposed between the positive electrode active material layer and the negative electrode active material layer,
wherein at least one of the positive electrode active material layer, the negative electrode active material layer, or the solid electrolyte layer is the solid electrolyte-containing sheet according to claim 14.
While the expression of claims 1 and 14 and the expression of Application No. 16/834,907 are not identical, it is noted that the difference between the lower limit of 0.10 in the instant application and the upper limit of less than 0.10 in Application No. 16/834,907 are extremely minimal in difference.  Thus for this common shared point between the two expressions 0.10 (instant invention) and less than 0.10 (Application No. 16/834,907) are minor differences.  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
As to claim 5, the binder of Application No. 16/834,907 is in particulate form and modifying the particle size therein to be in the range nanometer and micrometer scale would have been readily within the skill of the ordinary worker in the art to obtain particles of an optimized size for good distribution in the electrolyte.  “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.05(II)).  Furthermore, given the remarkable similarity between claim 1 of the instant application and that of Application No. 16/834,907 (discussed above), it would be reasonable to expect that the particles of Application No. 16/834,907 would have the same relative dimensions as the instant claims.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
Claim 2 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/834,907 (reference application) as applied to claim 1 above, in view of Kouchirou et al. (WO 2016/152262A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
Application No. 16/834,907 does not claim the glass transition temperature of the second binder.
Kouchirou discloses of binders for solid electrolyte compositions wherein the binders are taught to exhibit a glass transition temperature in a range from -50oC to 25oC.  The range recognized for providing excellent strength and flexibility to the composition and provide high output characteristics (page 8 of the machine translation, ll. 292-295).  Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the binder of copending Application No. 16/834,907 having similar binders therein to exhibit a glass transition temperature in a range from -50oC to 25oC as taught by Kouchirou since the range of such would have provided excellent strength and flexibility to the composition and provided high output characteristics. 
Claims 3 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/834,907 (reference application) as applied to claims 1 and 14, respectively, above and further in view of Makino et al. (WO 2017/099248A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
Application No. 16/834,907 does not claim that the binder is one from the group of polymers recited therein.
Claims 3 and 15 recite a vast number of binder resins which encompass an array of art-recognized conventional binders including polytetrafluoroethylene, polyvinylidene difluoride, PVdF-HFP,  polyethylene, polypropylene, SBR, HSBR, butylene rubber, acrylonitrile-butadiene rubber, polybutadiene, polyisoprene, methyl (meth)acrylates, polyurethane, polyurea, polyamide, polyimide, polyester, polyether, polycarbonate and cellulose.
Makino teaches of solid electrolyte compositions including a binder therein, the binder including various well-known materials including fluororesin, hydrocarbon-based thermoplastic resin, acrylic resin, vinyl resin, urethane resin (hereinafter, also referred to as polyurethane), polyurea, polyamide, polyimide, polyester, and polyether (para. [0062]).  The selection of such well-known binder particle materials would have been well within the skill of the ordinary worker in the art as suitable binder materials for containing and bonding an ionic substance.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the solid electrolyte composition of claim 6 further the content Y of the second binder (B2) satisfying the additional expression by mass of claim 6 therein.
Conclusion
The Examiner has considered the reasoned statements in the cited foreign patent office communications of record but does not consider the references cited therein to reasonably teach, suggest or render obvious the claimed invention with respect to the binder B (B1 and B2) and content X of claims 1 and 14.  The cited prior art of record does not disclose of these features with sufficient specificity and thus does not reasonably teach, suggest or render obvious the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2015/0147660 discloses an all-solid-state secondary battery wherein the electrode and/or electrolyte layers are formed using binder mixture wherein the binders have different solubility parameters.  U.S. Patent Application No. 2016/0204465 discloses an all-solid-state battery where the electrolyte composition includes an inorganic material and a binder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725